 



Exhibit 10.1

 

AMENDMENT AGREEMENT

 

This Amendment Agreement (the “Agreement”), dated as of February 10, 2020, is
made by and between SYYM LLC, as noteholder and collateral agent (the “Holder”),
MariMed, Inc. (“MariMed”) and MariMed Hemp, Inc., as co-borrowers (the
“Borrowers”) and each other Person executing this Agreement as a “Loan Party.”

 

WHEREAS, the Holder and the Borrowers entered into a Facility Agreement dated as
of June 4, 2019 (as the same may be amended, amended and restated, supplemented
or otherwise modified from time to time in accordance with its provisions, the
“Facility Agreement”), whereby the Borrowers issued to the Holder, and the
Holder acquired from the Company, a Promissory Note due January 31, 2020, in the
aggregate original principal amount of $10,000,000 (the “Original Note”); and

 

WHEREAS, the Holder and the Borrowers now desire to amend and restate the
Original Note to the form attached hereto as Exhibit A (the “A&R Note”) and in
accordance with certain other additional agreements as described herein.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1. Definitions. Capitalized terms used and not defined in this Agreement shall
have the respective meanings given such terms in the Facility Agreement or the
A&R Note, as applicable.

 

2. Certain Reaffirmations and Reconfirmation of Security Interest.

 

(a) The outstanding principal balance of the Original Note and Exit Charge in
the aggregate amount of $11,500,000 were due and payable on January 31, 2020,
and the Borrowers did not pay such amount to the Holder on such date.

 

(b) The Facility Agreement, the Original Note and the other Transaction
Documents are legal, valid, binding and enforceable against the Borrowers in
accordance with their respective terms. The terms of the Transaction Documents
remain unchanged, except as modified pursuant to the Amendment Documents (as
defined below).

 

(c) The Borrowers’ respective obligations under the Transaction Documents are
not subject to any setoff, deduction, claim, counterclaim or defenses of any
kind or character whatsoever.

 

(d) Holder has valid, enforceable and perfected security interests in and liens
on the Collateral and, following the Effective Date, the Additional Collateral
as to which there are no setoffs, deductions, claims, counterclaims, or defenses
of any kind or character whatsoever.

 

 

 

 

(e) Nothing herein shall impair or limit the continuation of the liens and
security interests granted to the Holder under the Facility Agreement, which
liens are continued in full force and effect pursuant to and as provided
therein. Following the Effective Date (as defined below), the Borrowers agree
that any reference to the “Note” in the Facility Agreement and the other
Transaction Documents means the A&R Note. The Borrowers acknowledge the
continuing existence and priority of all liens and security interests granted,
conveyed, and assigned pursuant to the Facility Agreement in accordance with the
terms thereof, and agrees to perform such acts and duly authorize, execute,
acknowledge, deliver, file, and record such additional documents and
certificates as the Holder requests in order to perfect, preserve, and protect
such liens and security interests.

 

(f) The Holder has fully and timely performed all of its obligations and duties
in compliance with the Transactions Documents and applicable law, and has acted
reasonably, in good faith, and appropriately under the circumstances.

 

(g) In further consideration of the Holder’s execution of this Agreement, each
Borrower, on behalf of itself and its successors, assigns, parents,
subsidiaries, affiliates, officers, directors, employees, agents and attorneys
hereby forever, fully, unconditionally and irrevocably waive and release the
Holder and its successors, assigns, parents, subsidiaries, affiliates, officers,
directors, employees, attorneys and agents (collectively, the “Releasees”) from
any and all claims, liabilities, obligations, debts, causes of action (whether
at law or in equity or otherwise), defenses, counterclaims, setoffs, of any
kind, whether known or unknown, whether liquidated or unliquidated, matured or
unmatured, fixed or contingent, directly or indirectly arising out of, connected
with, resulting from or related to any act or omission by the Holder or any
other Releasee with respect to the Original Note and the other Transaction
Documents (collectively, the “Claims”). Each Borrower further agrees that
neither of them shall commence, institute, or prosecute any lawsuit, action or
other proceeding, whether judicial, administrative or otherwise, to prosecute,
collect or enforce any Claim.

 

3. Representations and Warranties. Each Loan Party represents and warrants,
severally and jointly, to the Holder that:

 

(a) Authorization; Enforcement. Each Loan Party has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and the A&R Note and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of this
Agreement and the A&R Note by each Loan Party and the consummation by each of
them of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on the part of each such Loan Party and no
further action is required by any Loan Party in connection herewith or
therewith. This Agreement and the A&R Note have been (or upon delivery will have
been) duly executed by each Loan Party and, when delivered in accordance with
the terms hereof and thereof, will constitute the valid and binding obligation
each such Loan Party enforceable against each such Loan Party in accordance with
its terms.

 

(b) No Conflicts. The execution, delivery and performance by each Loan Party of
this Agreement and the A&R Note, and the consummation by each of them of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of such Loan Party’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of any Loan Party, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, securities
purchase agreement, debt or other instrument (evidencing a Loan Party
Indebtedness or otherwise) or other understanding to which any Loan Party is a
party or by which any property or asset of any Loan Party is bound or affected,
or (iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
Governmental Authority to which a Loan Party is subject (including federal and
state securities laws and regulations), or by which any property or asset of a
Loan Party is bound or affected.

 

2

   

 

(c) Absence of Defaults. Giving effect to the terms and provisions of this
Agreement, no Event of Default has occurred or is continuing, and each Borrower
has complied in all material respects with their respective obligations under
the Transaction Documents.

 

(d) Solvency. Based on the consolidated financial condition of each such Loan
Party as of the Effective Date, after giving effect to the transactions
contemplated hereunder: (i) the fair saleable value of such Loan Party’s
tangible assets exceeds the amount that will be required to be paid on or in
respect of such Loan Party’s existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) such Loan Party’s assets do
not constitute unreasonably small capital to carry on its business as now
conducted and as proposed to be conducted including its capital needs taking
into account the particular capital requirements of the business conducted by
such Loan Party, consolidated and projected capital requirements and capital
availability thereof, and (iii) the current cash flow of such Loan Party,
together with the proceeds such Loan Party would receive, were it to liquidate
all of its assets, after taking into account all anticipated uses of the cash,
would be sufficient to pay all amounts on or in respect of its liabilities when
such amounts are required to be paid. Such Loan Party does not intend to incur
Indebtedness beyond its ability to pay such Indebtedness as it matures (taking
into account the timing and amounts of cash to be payable on or in respect of
its Indebtedness).

 

(e) Representations and Warranties in Transaction Documents. The representations
and warranties set forth in each Transaction Document shall, in each case, be
true and correct in all respects with the same effect as made on the date of
this Agreement and the Effective Date (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date), in each case,
except as set forth in the Company’s most recent periodic report filed with the
Commission.

 

4. Conditions Precedent. The “Effective Date” shall have occurred when each of
the following conditions have been satisfied:

 

(a) Holder has received a duly executed, “wet ink” original of this Agreement,
the A&R Note, the Illinois Security Agreement, the Massachusetts Security
Agreement (Springing), the Brands Security Agreement and the Pledge Agreement
(collectively, the “Amendment Documents”);

 

(b) the Holders shall have received satisfactory evidence that all corporate and
other proceedings that are necessary in connection with the Amendment Documents
have been taken;

 

(c) the Borrowers shall have reimbursed the Agent and the Holders’ for fifty
percent (50%) of their out-of-pocket reasonable legal fees incurred in
connection with this Agreement, which is $25,000; and

 

(d) all statements set forth in Sections 2 and 3 herein shall be true and
correct as of the date of this Agreement and the Effective Date, and the Holder
shall have received a certificate, dated as of the Effective Date and in form
and substance satisfactory to the Holder, duly executed and delivered by the
Chief Executive Officer or Chief Financial Officer of each Borrower, in which
certificate each such Borrower shall certify, represent and warrant that, on the
date of this Agreement and at the Effective Date, (i) all statements,
representations and warranties set forth in Sections 2 and 3 are true and
correct immediately before and immediately after giving effect to the Effective
Date, and (ii) all of the conditions set forth in this Section 4 have been
satisfied.

 

5. Transaction Documents. Each Amendment Document is a Transaction Document. In
addition, all references in the Transaction Documents to the “Note” shall be
deemed to mean the A&R Note. The Amendment Documents, together with the other
Transaction Documents, are the entire agreement among the parties with respect
to the subject matter hereof.

 

3

   

 

6. No Modification. Except as set forth in the Amendment Documents, nothing
shall be deemed or construed to amend, supplement or modify the other
Transaction Documents or otherwise affect the rights, remedies and/or
obligations of any party thereto, all of which remain in full force and effect.

 

7. Successors and Assigns; Survival. This Agreement shall inure to the benefit
of and be binding upon each of the parties hereto, and each of their respective
successors and assigns. The representations and warranties of the Borrowers
shall survive the consummation of the transactions contemplated by this
Agreement.

 

8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. The parties submit to the
non-exclusive jurisdiction of the state courts located in New York County, New
York for any action, proceeding or dispute arising out of this Agreement.

 

9. Counterparts. This Agreement may be executed in any number of counterparts,
all of which shall constitute one and the same agreement, and any party hereto
may execute this Agreement by signing and delivering one or more counterparts.
Delivery of an executed counterpart of this Agreement electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Agreement.

 

14. Announcement. The Company shall have filed a Form 8-K announcing the terms
of this Agreement and filing this Agreement as an exhibit thereto on or before
5:30 p.m. (local time in New York, New York) on the second Business Day after
the date of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

4

   

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



MariMed, Inc., as a Borrower and a Loan Party   MariMed Hemp, Inc., as a
Borrower and a Loan Party           By          By          Name:     Name:  
Title:     Title:             KPG of Anna LLC, as a Loan Party   KPG of
Harrisburg LLC, as a Loan Party           By     By   Name:     Name:   Title:  
  Title:             ARL Healthcare, Inc., as a Loan Party   SYYM LLC, as Holder
and Collateral Agent           By     By   Name:     Name: Brett Cohen Title:  
  Title: President



 

5

 